TIM TAFT, Justice,
dissenting from denial of en banc review.
The panel majority opinion holds that the trial court erred by striking the entirety of the testimony of a defense witness, even though she had claimed her Fifth Amendment privilege not to incriminate herself, because (1) the witness had waived *385her privilege and (2) the trial court should have compelled the witness to testify. Because the majority panel opinion departs from well-established case law, including a case from this Court, I requested en banc review.1 To the denial of en banc review by a majority of this Court, I respectfully dissent for the following reasons: (1) the majority panel opinion seizes upon what it considers a concession by the State that the witness had waived her Fifth Amendment privilege, as important to the panel majority opinion’s analysis; (2) the panel majority opinion claims the witness did not have a Fifth Amendment privilege regarding her ownership of the crack pipe; and (3) the majority panel opinion overlooks that appellant changed her position, on appeal, from that she took at trial.
Factual Context
As the panel opinions point out, two devices were recovered. One was the crack pipe, containing residue for which appellant was being prosecuted; the other was a push rod. After the State rested its case, appellant’s counsel made an opening statement that he would show the jury (1) that the driver of the vehicle pled guilty to possession of cocaine “on this device here,” and (2) that the driver possessed the property. The defense then called the driver, Shari Marling. When defense counsel asked whether it was “these two devices here” for which Marling and appellant were arrested, Marling identified one device as the one she saw, but claimed never to have seen the other device. Defense counsel then proved Marling had pled guilty to possession of cocaine, based on that arrest, and introduced the judgment. Defense counsel asked whether Marling had received 120 days in jail for possession of cocaine on “this device,” and Marling agreed she had.2
After additional questions about what happened on the night in question, defense counsel asked Marling about “the other device there” and whether she pled guilty to possession of cocaine on “this device.” Marling agreed she had. When defense counsel then asked if “this device” was hers, Marling did not want to testify and invoked her Fifth amendment privilege.3
The State objected immediately to Mar-ling’s invoking the Fifth Amendment, and proceedings continued outside the pres*386ence of the jury. The State initially moved for a mistrial, but, after a five-minute recess, apparently changed its motion to a request to strike all of Marling’s testimony. The trial court took the position that all of Marling’s testimony should be stricken, on the grounds that a witness cannot invoke the Fifth Amendment on part of her testimony. Defense counsel took the position that only the portion in which Marling invoked the privilege should , be stricken, on the grounds that a witness cannot invoke the privilege regarding non-incriminating matters.4 After ascertaining that Marling would continue to invoke the Fifth if asked about the pipe again, the trial court granted the State’s motion to strike Marling’s entire testimony and instructed the jury not to consider it for any purpose.
State’s Concession
The panel majority opinion relies extensively on its perception that the State conceded Marling had waived her Fifth Amendment privilege by testifying. What the State actually argued was that, having waived her Fifth Amendment privilege by beginning to testify, Marling could not assert the Fifth Amendment privilege to prevent the disclosure of additional, relevant facts. This is a clear statement of the current law in this area. See Keller v. State, 662 S.W.2d 362, 364-65 (Tex.Crim.App.1984) (involving a defense witness); Draper v. State, 596 S.W.2d 855, 857 (Tex.Crim.App.1980) (involving a State’s witness).
The majority panel opinion appears to try to distinguish this case from cases stating the current law on the basis that a witness usually invokes the Fifth Amendment privilege on cross-examination by opposing counsel rather than, as here, on direct examination by counsel who called the witness. In footnote five, the panel majority opinion characterizes this case as centering on the defendant’s right to present evidence and not the State’s right to cross-examine witnesses. As this Court pointed out in Keller v. State, however, the opposing interests at stake are not dependent on whether the witness in question is a State’s witness or a defense witness, or on whether the witness invokes the Fifth Amendment privilege on direct, cross, redirect, or recross. 646 S.W.2d 506, 508 (Tex.App.—Houston [1st Dist.] 1982), rev’d on other grounds 662 S.W.2d 362 (Tex.Crim.App.1984). The competing principles are the right of the accused to present testimony and the right of a witness to avoid self-incrimination. Id.
Fifth Amendment Privilege Regarding the Pipe
The panel majority opinion finds the record too uncertain to conclude that Mar-ling’s conviction concerned cocaine on the push rod. Thus, the possibility that Mar-ling had already pled guilty to cocaine on the pipe is raised as a reason she would not have a Fifth Amendment privilege not to testify about the pipe. Appellant appears to raise the same possibility in her brief. Appellant did not, however, take this position before the trial court, which was in a position to see which device defense counsel referred to when speaking about Marling’s guilty plea. We should defer to the trial court’s having been in a much better position to know to which devices defense counsel referred, and having ruled on that more certain knowledge.
*387Change of Defense Position on Appeal
At trial, the issue was not whether Mar-ling had a valid Fifth Amendment privilege to assert. The sole issue was whether the trial court should strike Marling’s entire testimony or only the testimony in which she invoked the Fifth Amendment privilege. Contrary to the opinion of the panel majority, there was no request below that the trial court compel Marling to testify about the pipe. Because appellant raised that issue for the first time in her brief on appeal, she did not properly preserve the issue for our review. Nevertheless, no purpose would be served in compelling testimony when a witness has invoked her Fifth Amendment privilege. Here, Mar-ling had already invoked her Fifth Amendment privilege regarding the pipe and was prepared to do so again if the trial court had allowed further questioning by defense counsel.
Conclusion
The approach taken by the panel majority opinion is extraordinary in its departure from the usual manner in which the issue of invocation of the Fifth Amendment privilege after partial testimony has been treated, including the usual manner in which this Court has treated this issue. The approach of the panel majority opinion is all the more extraordinary in overlooking that appellant’s arguments on appeal do not comport with her arguments at trial. To the denial of en banc review by this Court under these circumstances, I respectfully, but strenuously, dissent.

. That I requested en banc review concerning only the issue of striking the witness’s testimony should not be taken as an indication that I agree with the remainder of the panel majority opinion, which went on to find additional reversible error in not allowing redirect examination of a defense witness to show the State’s reliance on him as a paid informant, thereby boosting his credibility. It appears a trial court could not have abused its discretion in excluding evidence that would have violated the prohibition of rule 608(b) of the Texas Rules of Evidence, which precludes impeachment or rehabilitation with specific instances of conduct.


. From this record, it appears that defense counsel was referring to the devices in such a way that the jury was able to understand which was which. It is clear, however, that Marling had pled guilty to possession of cocaine on only one device. It is a fair inference, based on Marling’s claim to have seen only one device, that the device she claimed to have seen was the device upon which the cocaine was found concerning which Marling pled guilty.


.The panel dissenting panel opinion accurately points out that the trial court resolved any confusion as to which device Marling was invoking her Fifth Amendment privilege for, when, to ensure there was no misunderstanding, the trial court asked, "Defense counsel had asked you to look at State’s Exhibit No. 2, which is a pipe, and asked if that belonged to you and you took the Fifth about that; is that correct?” Marling agreed that was correct. Thus, there is absolutely no doubt from this record that Marling invoked her Fifth Amendment privilege in regard to the crack pipe.


. Noticeably, defense counsel did not argue to the trial court that Marling had waived any right to invoke the Fifth by testifying and should have been compelled to testify. That argument is raised for the first time on appeal.